Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Galati on 7/14/2022.

The application has been amended as follows: 

IN THE CLAIMS

1.  (Currently Amended)  A method, comprising:
measuring a first weight value of a product in a first span of time;
measuring a first water activity value of the product in the first span of time;
measuring a second weight value of the product in a second span of time, the second span of time being after the first span of time;
measuring a second water activity value of the product in the second span of time;
determining a change in water weight of the product between the first span of time and the second span of time based on the first and second water activity values;
determining a change in non-water weight of the product between the first span of time and the second span of time based on the first and second weight values of the product and based on the change in water weight of the product; and
detecting a loss indicator of the product based on the change in non-water weight of the product.

6.  (Currently Amended)  The method of claim 1, wherein measuring the first or second water activity value comprises removing a sample portion from the product and measuring [[the]] a water activity of the sample portion.

7.  (Currently Amended)  The method of claim 1, wherein a user operates tools to measure the first weight value, the first water activity value, the second weight value, and the second water activity value, and wherein the method further comprises hiding at least the change in non-water product weight 

10.  (Currently Amended)  A non-transitory computer-readable medium having computer-executable instructions stored thereon that, if executed by one or more processors of a computing device, cause the computing device to perform a method comprising:
receiving a first weight value of a product for a first span of time;
receiving a first water activity value of the product for the first span of time;
receiving a second weight value of the product for a second span of time, the second span of time being after the first span of time;
receiving a second water activity value of the product for the second span of time;
determining a change in water weight of the product between the first span of time and the second span of time based on the first and second water activity values;
determining a change in non-water weight of the product between the first span of time and the second span of time based on the first and second weight values of the product and based on the change in water weight of the product; and
detecting a loss indicator of the product based on the change in non-water weight of the product.

13.  (Currently Amended)  The computer-readable medium of claim 10, wherein the method further comprises hiding the change in non-water weight from a user who obtains the first weight value, the first water activity value, the second weight value, or the second water activity value.

14.  (Currently Amended)  The computer-readable medium of claim 10, wherein the method further comprises producing a signal representative of the change in non-water weight.

15.  (Canceled)

16.  (Currently Amended)  A computing device, comprising:
a processor;
a memory device comprising computer-executable instructions that, if executed by the processor, cause the computing device to perform a method comprising:
receiving a first weight value of a product for a first span of time;
receiving a first water activity value of the product for the first span of time;
receiving a second weight value of the product for a second span of time, the second span of time being after the first span of time;
receiving a second water activity value of the product for the second span of time;
determining a change in water weight of the product between the first span of time and the second span of time based on the first and second water activity values;
determining a change in non-water weight of the product between the first span of time and the second span of time based on the first and second weight values of the product and based on the change in water weight of the product; and
hiding the change in non-water weight from a user who obtains the first weight value, the first water activity value, the second weight value, or the second water activity value.

18.  (Canceled)  

19.  (Currently Amended)  The computing device of claim 16, wherein the method further comprises producing a signal representative of the change in non-water weight.

20.  (Currently Amended) The computing device of claim 16, wherein the method further comprises detecting a loss indicator of the product based on the change in non-water weight.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, the prior art of record and the examiner’s knowledge does not disclose or suggest determining a change in water weight of a product between a first span of time and a second span of time based on first and second water activity values; determining a change in non-water weight of the product between the first span of time and the second span of time based on first and second weight values of the product and based on a change in water weight of the product; and detecting a loss indicator of the product based on the change in non-water weight of the product, in combination with the other limitations of the claims.

Regarding claim 16, the prior art of record and the examiner’s knowledge does not disclose or suggest determining a change in water weight of a product between a first span of time and a second span of time based on first and second water activity values; determining a change in non-water weight of the product between the first span of time and the second span of time based on first and second weight values of the product and based on the change in water weight of the product; and hiding the change in non-water weight from a user who obtains the first weight value, the first water activity value, the second weight value, or the second water activity value, in combination with the other limitations of the claim.
The claims are eligible subject matter because the claims reflect the technical advantages described in paragraphs [0016], [0017] and [0047], [0049] of the specification, thus satisfying Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/           Primary Examiner, Art Unit 2853